DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on March 21, 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The objections to the specification (e.g. Title, Abstract) in the previous office action have been withdrawn in light of the amendments to the specification.

Election/Restrictions
Claims 11 through 14 remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 22, 2021.
Applicants’ believe that Claims 11 to 14 should be rejoined with Claim 1 [page 8 of submission].  The examiner disagrees.  Although Claim 11 has been amended, it is still directed to Species B and is independent and distinct from Claim 2.  Claim 11 requires depositing a mandrel, removing excess first piezoelectric film, and removing excess second piezoelectric film, which is nowhere recited in Claim 2.  Therefore, rejoinder is not possible at this time.  
As a result of the amendment, Claim 1 is now a generic claim.  
Claims 2 through 7 are directed to Species A.
Newly submitted Claims 15 through 18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 15 through 18 depend from Claim 11, which is directed to Species B.
Since applicant has received an action on the merits for the originally presented invention (Species A), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 15 through 18 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicants arguments [pages 9 to 12 of submission] with respect to Claims 1 and 8 have been fully considered, but are now moot because the new grounds of rejections below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
Claims 1, 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2015/0144588 to Ihlefeld et al (hereinafter “Ihlefeld”) in view of U.S. Patent 3,615,876 to Cowley et al (hereinafter “Cowley”).
Claim 1:  Ihlefeld discloses a method comprising:
forming a ferroelectric film (e.g. 11, in Fig. 5A) with effective crystalline orientations of a polar axis rotated 90 degrees from a natural orientation (e.g. ¶ [0039]) for planar deposited piezoelectric films (e.g. ¶ [0032]); and
forming electrodes (e.g. 15, 16) on a planar surface of the piezoelectric film, wherein the piezoelectric film has an effective crystalline orientation of the polar axis in a horizontal orientation [horizontal arrows in 11, Fig. 5A], with respect to the electrodes, and an effective crystalline orientation of the polar axis in a vertical direction [vertical arrows in 11 in Fig. 5A] adjacent to an underlying substrate.
Claims 8 and 19:  Ihlefeld discloses the method of claim 1, wherein the electrodes (e.g. 15, 16) are formed on a single, planar surface of the piezoelectric film (e.g. bottom and top surfaces of 11, respectively in Fig. 5A)
Claim 9:  Ihlefeld discloses the method of claim 8, wherein the piezoelectric film has an effective crystalline orientation of the polar axis in a horizontal orientation [horizontal arrows], with respect to a [horizontal] conductor pattern of the electrodes (in Fig. 5A).
In Ihlefeld’s description of film (11), it is referred to as a ferroelectric film and not a piezoelectric film.  However, this film (11) can be a piezoelectric film based on the PZT materials that Ihlefeld uses to make up this film (e.g. ¶¶ [0034], [0041]).
Alternatively, Cowley explicitly discloses that all ferroelectric films exhibit piezoelectric effects when a voltage is applied to the film (col. 2, lines 26-34), thus, making the ferroelectric film a piezoelectric one.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the ferroelectric film of Ihlefeld is a piezoelectric film, either by the use of PZT materials, or based on the teaching of Cowley that all ferroelectric films exhibit piezoelectric properties.

Allowable Subject Matter
The allowable subject matter of Claim 2 has been amended to include the subject matter of previous Claim 1.
Accordingly, Claims 2 through 7 have been allowed.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-Patent IEEE Literature to Poplavko et al entitled “Features of Polar Crystals Electrical Polarization”, discloses a piezoelectric film having a crystalline structure (in Fig.1) with polarization.

Conclusion
Applicants amendment filed as part of the submission has necessitated the new grounds of rejections presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896